Citation Nr: 1018511	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  07-09 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for prostatitis, to 
include as due to herbicide exposure.

2.  Entitlement to an initial compensable rating for a 
residual scar, status-post left inguinal herniorrhaphy and 
hydrocelectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to 
December 1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, that denied service connection for prostatitis 
and granted service connection and awarded a 0 percent rating 
for a residual scar, status-post left inguinal herniorrhaphy 
and hydrocelectomy, effective February 17, 2005.  The August 
2005 rating decision also denied service connection for 
posttraumitic stress disorder (PTSD).  An April 2009 rating 
decision granted service connection for PTSD and that issue 
is no longer on appeal.

In a March 2007 substantive appeal, the Veteran requested a 
Travel Board hearing at the RO.  However, in a subsequent 
statement received in August 2008, the Veteran withdrew his 
request for a Travel Board hearing and instead requested a 
personal hearing before a Decision Review Officer.  
Accordingly, the Veteran's request for a hearing before the 
Board is considered to be withdrawn.  38 C.F.R. § 20.704(e) 
(2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claims requires additional 
development.

It appears to the Board that additional treatment records may 
be outstanding.  A review of the claims file reflects that 
the most recent VA medical records are dated in March 2009.  
To aid in adjudication, any subsequent VA medical records 
should be obtained.  In addition, in October 2006 the Veteran 
submitted an authorization for the RO to request and obtain 
private treatment records from Medical Arts located in Bay 
Minette, Alabama.  Further, during a personal hearing before 
a Decision Review Officer in October 2009 the Veteran 
indicated that he was treated by Dr. Sparks in Bay Minette, 
Alabama, for his left inguinal hernia scar and genitourinary 
condition.  Accordingly, the Veteran's private treatment 
records should also be requested and obtained.  38 C.F.R. 
§ 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

With respect to the Veteran's claim for an initial 
compensable rating for his service-connected residual scar, 
status-post left inguinal herniorrhaphy and hydrocelectomy, 
the Veteran was afforded a VA genitourinary examination in 
June 2009.  However, in October 2009 the Veteran testified 
that his pain is worse now due to a herniated colon that 
places more pressure on his inguinal scar.  VA's duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  When available evidence is too old for an adequate 
evaluation of the veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last 
VA examination is not necessarily stale, since it appears 
from the Veteran's testimony that the condition of his left 
inguinal scar may have worsened since the date of the latest 
examination, and in light of the fact that additional 
obtaining treatment records relevant to the Veteran's claim 
have not yet been obtained, the Board finds that a new 
examination is in order.

Next, the Veteran contends that he has a genitourinary 
disability, claimed as prostatitis, due to exposure to 
herbicides during his service in Vietnam.  His service 
personnel records reflect service in Vietnam.  Thus, the 
Veteran is presumed to have been exposed to Agent Orange.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2009).  However, while prostatitis is not a disease 
associated with exposure to herbicide agents, the Veteran is 
not precluded from establishing direct service connection.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2009); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The Veteran's service medical records dated in January 1969 
indicate treatment for a left groin condition and treatment 
for sores in the groin area in June 1970.  In October 2009, 
the Veteran testified that he first experienced back problems 
in 1970 during service at which time he was found to have an 
enlarged prostate.  The Veteran also testified that he did 
not experience low back pain or problems with his prostate 
during his service, but noticed a problem six to eight months 
after his service.

VA medical records include an April 2005 report that reflects 
an assessment of frequent prostatitis occurrences.  The 
Veteran was afforded a VA genitourinary examination in June 
2005, at which time he stated that he began to have problems 
with low back pain in his bladder after his discharge from 
service.  It was noted that the Veteran was seen by a 
physician who diagnosed him with an inflamed prostate.  On 
examination, he was diagnosed with benign prostatic 
hypertrophy; recurrent prostatitis by history; erectile 
dysfunction, psychogenic; and urolithiasis.  However, the 
examiner did not prove an opinion as to whether the Veteran's 
genitourinary condition was related to his service, including 
exposure to herbicide.  VA's duty to assist includes a duty 
to provide a medical examination or obtain a medical opinion 
where it is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although 
the Veteran is competent to report the onset of a 
genitourinary disability after his service, he is not 
competent to diagnose or to relate any current genitourinary 
disability, including prostatitis, to his service, including 
herbicide exposure.  Accordingly, the Board finds that 
another VA examination is necessary in order to fairly decide 
his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical dated 
since March 2009.

2.  After obtaining the necessary 
authorization, obtain the Veteran's 
private treatment records from Medical 
Arts and Dr. Sparks located in Bay 
Minette, Alabama, and any additional 
private treatment records identified by 
the Veteran.  All attempts to secure the 
records must be documented in the claims 
folder.

3.  Schedule a VA examination to determine 
the current nature and severity of the 
Veteran's service-connected residual scar, 
status-post left inguinal herniorrhaphy 
and hydrocelectomy.  The claims file 
should be made reviewed and that review 
should be indicated in the examination 
report.  The examiner should also provide 
measurements of the length and width of 
any scars and state whether any scar is 
deep or causes limited motion; superficial 
and does not cause limited motion; 
superficial and unstable; superficial and 
painful on examination; or causes a 
limitation of function of the part 
affected.  In addition, please provide an 
opinion as to whether a marked 
interference in employment is caused 
solely by the Veteran's service-connected 
residual scar, status-post left inguinal 
herniorrhaphy and hydrocelectomy.

4.  Schedule a VA examination to determine 
the nature and etiology of any current 
genitourinary condition.  The claims 
folder should be reviewed by the examiner 
and that review should be indicated in the 
examination report.  The rationale for all 
opinions should be provided.  
Specifically, the examiner should provide 
the following:

(a)  Diagnose any current genitourinary 
condition, including prostatitis.

(b)  Is it at least as likely as not 
(50 percent or more probability) that 
any genitourinary condition, to 
specifically include prostatitis, was 
incurred in or aggravated by the 
Veteran's service, including treatment 
for a left groin problems in January 
1969 and groin sores in June 1970, or 
exposure to herbicides during service?  
The examiner must consider the 
Veteran's statements and October 2009 
testimony regarding the incurrence of a 
genitourinary condition, in addition to 
his statements regarding the continuity 
of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

5.  Then, readjudicate the claims.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

